Citation Nr: 1541959	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  15-18 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether an overpayment of VA dependency benefits in the amount of $7,026.62 was properly created.    


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran served on active duty from October 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 2010 decision of the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.   

The issue of entitlement to a waiver of an overpayment debt in the amount of $7,026.62 was raised in a June 2015 notice of disagreement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action. 


REMAND

The record reflects that the appellant has filed a timely notice of disagreement with the June 2015 determination that an overpayment had been properly created.  A statement of the case has not been issued.  This should be done.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

Accordingly, this case is REMANDED for the following actions:

Issue a statement of the case on whether the overpayment of dependency benefits was properly created.  The appellant and his representative must be informed of the criteria for perfecting an appeal of this issue to the Board.  If the appellant perfects an appeal, the RO should ensure that any indicated development is completed before the issue is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




